OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




1/28/2015                                                   COA No. 10-13-00109-CR
MCGRUDER, MICHAEL ANTHONY Tr. Ct. No. 11-05822-CRF-85 PD-1263-14
On this day, the Appellant’s petition for discretionary review has been granted. The
original and ten copies of the appellant’s brief must be filed with this Court within 30
days. The State’s brief is due 30 days after the timely filing of the appellant’s brief.
ORAL ARGUMENT WILL NOT BE PERMITTED
                                                                     Abel Acosta, Clerk

                              DISTRICT CLERK BRAZOS COUNTY
                              MARK HAMLIN
                              300 E. 26TH STREET, SUITE 216
                              BRYAN, TX 77803
                              * DELIVERED VIA E-MAIL *
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




1/28/2015                                                   COA No. 10-13-00109-CR
MCGRUDER, MICHAEL ANTHONY Tr. Ct. No. 11-05822-CRF-85 PD-1263-14
On this day, the Appellant’s petition for discretionary review has been granted. The
original and ten copies of the appellant’s brief must be filed with this Court within 30
days. The State’s brief is due 30 days after the timely filing of the appellant’s brief.
ORAL ARGUMENT WILL NOT BE PERMITTED
                                                                     Abel Acosta, Clerk

                              MARY JO HOLLOWAY
                              ATTORNEY AT LAW
                              10222 OLD STAGECOACH
                              CHAPPELL HILL, TX 77426
                              * DELIVERED VIA E-MAIL *
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




1/28/2015                                                   COA No. 10-13-00109-CR
MCGRUDER, MICHAEL ANTHONY Tr. Ct. No. 11-05822-CRF-85 PD-1263-14
On this day, the Appellant’s petition for discretionary review has been granted. The
original and ten copies of the appellant’s brief must be filed with this Court within 30
days. The State’s brief is due 30 days after the timely filing of the appellant’s brief.
ORAL ARGUMENT WILL NOT BE PERMITTED
                                                                     Abel Acosta, Clerk

                              10TH COURT OF APPEALS CLERK
                              MCLENNAN COUNTY COURTHOUSE
                              501 WASHINGTON AVE., RM 415
                              WACO, TX 76701
                              * DELIVERED VIA E-MAIL *
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




1/28/2015                                                   COA No. 10-13-00109-CR
MCGRUDER, MICHAEL ANTHONY Tr. Ct. No. 11-05822-CRF-85 PD-1263-14
On this day, the Appellant’s petition for discretionary review has been granted. The
original and ten copies of the appellant’s brief must be filed with this Court within 30
days. The State’s brief is due 30 days after the timely filing of the appellant’s brief.
ORAL ARGUMENT WILL NOT BE PERMITTED
                                                                     Abel Acosta, Clerk

                              DISTRICT ATTORNEY BRAZOS COUNTY
                              JARVIS PARSONS
                              300 E 26TH SUITE 310
                              BRYAN, TX 77803
                              * DELIVERED VIA E-MAIL *